      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 1 of 16



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CRUM & FORSTER SPECIALTY                     CIVIL ACTION
INSURANCE COMPANY,
               Plaintiff,

             v.
                                             NO.   20-1608
AMERICAN DIAMOND BUILDERS, INC.
               Defendant.


                              MEMORANDUM


Joyner, J.                                               July   31, 2020


     In this declaratory judgment action, Raymond Marasheski has

filed a motion to intervene as of right pursuant to Federal Rule

of Civil Procedure 24(a), or alternatively, for permissive

intervention under Federal Rule of Civil Procedure 24(b).             For

the reasons that follow, the motion is DENIED.

                         Factual Background

     Movant Raymond Marasheski was working as a superintendent

when he fell from a ladder that was allegedly constructed by

Defendant American Diamond Builders, Inc. (“ADB”).         (Mov.

Memorandum of Law in Support of its Motion to Intervene and Stay

the Proceedings, Doc. No. 3-1 at 2.)       While Marasheski was

climbing, a ladder rung failed, causing Marasheski to fall three

stories and sustain serious injuries.       As a result, Marasheski

sued ADB in state court.

                                   1
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 2 of 16



     This declaratory judgment action was filed by Plaintiff

Crum & Forster Specialty Insurance Company (“CFSIC”) against ADB

to obtain a judicial determination and declaration that the

insurance policy (“Policy”) issued by CFSIC to ADB is rescinded

ab initio.   (Pl. Crum & Forster Specialty Insurance Company’s

Opposition to the Motion to Intervene and Motion to Stay

Proceedings of Raymond Marasheski, Doc. No. 4 at 3.)         CFSIC

argues that when applying for the Policy, ADB misrepresented or

failed to disclose material information in applying for it,

specifically, information regarding the address of ADB’s

physical location.   Thus, CFSIC argues that the Policy is void.

(Pl. Complaint for Declaratory Judgment, Doc. No. 1 ¶2.)          To

date, ADB has yet to respond to Plaintiff’s Complaint.

     On June 26, 2020, Marasheski filed the instant Motion to

Intervene and for the Court to Stay the Matter, requesting that

he be allowed to intervene in CFSIC’s declaratory judgment

action and that this Court stay CFSIC’s action until the state

court action has concluded.     (See Doc. No. 3, ¶19.)      Marasheski

specifically argues that the action should be stayed pending the

determination of whether service on a physical address that ADB

used in the underlying state action was valid.        Id.   CFSIC filed

its response in opposition to Movant’s motion, arguing that

Movant does not have a “legally cognizable interest” in the

present action and thus cannot intervene.       (Doc. No. 4 At 1.)

                                   2
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 3 of 16



                               Analysis

     Federal Rule of Civil Procedure 24 governs the right to

intervene.   Rule 24 provides in pertinent part:


     (a) Intervention of Right. On timely motion, the court
     must permit anyone to intervene who:

           (1) is given an unconditional right to intervene by a
           federal statute; or

           (2) claims an interest relating to the property or
           transaction that is the subject of the action, and is
           so situated that disposing of the action may as a
           practical matter impair or impede the movant's ability
           to protect its interest, unless existing parties
           adequately represent that interest.

     (b)   Permissive Intervention.

           (1) In General. On timely motion, the court may
           permit anyone to intervene who:

           (A) is given a conditional right to intervene by a
           federal statute; or

           (B) has a claim or defense that shares with the main
           action a common question of law or fact.
            ….

      Marasheski argues that he should be allowed to intervene

both as of right and permissively.      (Doc. No. 3 ¶16.)

       Intervention as of Right Under Fed.R.Civ.P 24(a)(2)

     Marasheski first argues that he may intervene in this

action as of right under Rule 24(a)(2).       The Third Circuit has

broken this rule into four elements each of which must be

satisfied to establish intervention as of right: “(1) the

application for intervention is timely; (2) the applicant has a


                                   3
        Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 4 of 16



sufficient interest in the litigation; (3) the interest may be

affected or impaired, as a practical matter by the disposition

of the action; and (4) the interest is not adequately

represented by an existing party in the litigation.”           Mountain

Top Condo. Ass’n v. Dave Stabbert Master Builder, Inc., 72 F.3d

361, 366 (3d Cir. 1995) (quoting Harris v. Pernsley, 820 F.2d

592, 596 (3d Cir. 1987)).

       CFSIC and Marasheski do not dispute that Marasheski’s

application to intervene is timely.        (See Doc. No. 4.) To be

sure, this action has just been commenced and discovery has yet

to begin.    Accordingly, this element is established.         Marasheski

further argues that (1) he has sufficient interest in the

litigation, (2) there is a threat that his interest will be

impaired by the disposition of the action in his absence, and

(3) his interest is not adequately represented in this

litigation.    (Doc. No. 3-1 at 4-6.)      The Court will address each

of these arguments in turn.

  I.     Marasheski’s Interest in the Litigation

       To establish a “sufficient interest,” a prospective

intervenor must demonstrate “an interest relating to the

property or transaction which is the subject of the action.”

Fed.R.Civ.P 24(a)(2).      The Third Circuit has described this

interest narrowly, as one “that is significantly protectable.

This means that the interest must be a legal interest as

                                     4
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 5 of 16



distinguished from interests of a general and indefinite

character.”   Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d

216, 220 (3d Cir. 2005) (quoting Mountain Top, 72 F.3d at 366).

     In Treesdale, the Third Circuit held that asbestos victims

did not have a sufficient interest to intervene in a declaratory

action regarding the asbestos manufacturer’s insurance coverage.

Id. at 221.   The victims argued that their interest in a

specific fund, the asbestos manufacturer’s insurance policy, was

sufficient to allow intervention as of right.        Id.   However, the

Court explained that “a mere economic interest in the outcome of

litigation is insufficient . . . . [T]he mere fact that a

lawsuit may impede a third party's ability to recover in a

separate suit ordinarily does not give the third party a right

to intervene.”   Id. (citations omitted).      The victims had “no

property interest” in the policy, but rather, “the kind of

economic interest in the insurance proceeds that . . . [the

Third Circuit has] held does not support intervention as a

matter of right.”   Id. at 222.

     Marasheski argues that he has a contingent economic

interest in the proceeds of the CFSIC Policy, asserting that he

would be unable to recover from ADB in his state action without

the insurance coverage.    CFSIC argues that such an interest does

not satisfy Rule 24(a)(2)’s “sufficient interest” requirement.

The Court agrees.   The interest that Marasheski seeks to protect

                                   5
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 6 of 16



is precisely the kind of economic interest that the Third

Circuit held does not justify intervention under Rule 24(a)(2).

See Treesdale, 419 F.3d at 222.      While Marasheski may be correct

that ADB will be judgment proof absent the Policy coverage

provided by CFSIC, “the mere fact that a lawsuit may impede a

third party’s ability to recover in a separate suit” is an

insufficient basis for intervention.       Treesdale, 419 F.3d at 221

(citations omitted).

     Marasheski also argues that Treesdale should be considered

non-binding on this motion, contending that the factual

differences in this case make Treesdale inapplicable.

Specifically, Marasheski contends that the defendant in

Treesdale was actively defending the declaratory judgment action

whereas here, ADB has not entered its appearance and is not

defending itself.   However, Marasheski cites no authority to

persuade the Court to ignore the precedent set forth by

Treesdale.   (See Doc. No. 3-1 at 5.)      What’s more, this Court

has already rejected Marasheski’s argument in a similar action

before it.   See Atain Ins. Co. v. Lesser, 2020 WL 919698 at *1

(E.D. Pa. Feb. 25, 2020).    In Atain, after the prospective

intervenor sued the insureds for damages resulting from a home

improvement contract, the insurer filed a declaratory judgment

action seeking a declaration that the insurance policy it issued

to the insureds did not cover the underlying suit.         Id.   Because

                                   6
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 7 of 16



the insured defendants in that case had not responded to the

insurer’s Complaint, the prospective intervenor was concerned

that the defendants’ failure to defend themselves and assert

their right to coverage would result in his inability to recover

in his suit against the insureds.      Id.    Thus, he sought to

intervene to protect his financial interest in the defendants’

insurance policy.    Id.   However, the Court followed Treesdale’s

precedent and denied intervention notwithstanding the lack of

appearance of the insured defendants in the declaratory judgment

action.   Id.   Accordingly, here, the Court is not persuaded by

Marasheski’s argument that Treesdale is inapplicable to the

present action.    Thus, Marasheski has failed to meet Rule

24(a)(2)’s “sufficient interest” requirement and his motion to

intervene as of right must be denied.        See Treesdale, 419 F.3d

at 221.

     The Court examines the impairment and representation

elements of the analysis “only after the applicant for

intervention as of right has shown a protectable legal

interest.”   Treesdale, 419 F.3d at 227 (citations omitted).          As

this Court has explained, Marasheski has not established a

sufficient interest to intervene as of right. Therefore, the

impairment and representation inquiries need not be addressed.

See id.   However, for the sake of completeness, the Court will



                                   7
        Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 8 of 16



analyze the remaining elements required for a 24(a)(2)

intervention.

  II.   Whether the Disposition of the Action Will Impair or
        Affect Marasheski’s Interest

     To meet the requirements of Rule 24(a)(2), the prospective

intervenor must also “demonstrate that their interest might

become affected or impaired, as a practical matter, by the

disposition of the action in their absence.”          Mountain Top, 72

F.3d at 368 (citing U.S. v. Alcan Aluminum, Inc., 25 F.3d 1174,

1185 n. 15 (3d Cir. 1994)).       “[T]he court must consider not only

the nature of the relief sought . . . but also the practical

consequences of such a ruling.”        W. Goshen Sewer Auth. v.

U.S.E.P.A., 2013 WL 3914481, at *5 (E.D. Pa. July 30, 2013).

Further, “[i]t is not sufficient that the claim be incidentally

affected; rather, there must be a tangible threat to the

applicant’s legal interest.”       Brody ex rel. Sugzdinis v. Spang,

957 F.2d 1108, 1123 (3d Cir. 1992).

     Here, Marasheski argues that because ADB has not responded

to the Complaint in this action, denying his intervention would

impair his ability to recover in the state court action should

the Policy be rescinded by this declaratory judgment action.

Specifically, Marasheski alleges that ADB is judgment proof, and

that he would be unable to recover from ADB absent the Policy’s

coverage provided by CFSIC.       CFSIC argues that as a non-party to


                                     8
         Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 9 of 16



this litigation, Marasheski cannot argue that any determination

made in this action regarding the Policy would have a preclusive

effect upon Marasheski in the underlying state action.

     In alleging that ADB is judgment proof, Marasheski has not

provided any details or outlined what evidence exists that would

support his claim that ADB is insolvent or illiquid or that ADB

would be unable to satisfy any future judgments against it.

Indeed, as Marasheski has not yet obtained a judgment against

ADB in the underlying state action, this argument is “putting

the proverbial cart before the proverbial horse.”            Treesdale,

419 F.3d at 224.      See also Scranton Products, Inc. v. Bobrick

Washroom Equip., Inc., 2018 WL 1175226, at *5 (M.D. Pa. Mar. 6,

2018).    There is a possibility that the practical consequences

of denying intervention could limit Marasheski’s recovery in

state court or that his interest in recovery may be impaired or

affected by the disposition in this declaratory judgment action.

See State Farm Fire and Cas. Co v. Spector, 2016 WL 8668295, at

*5 (E.D. Pa. Nov. 4, 2016).        However, this does not give rise to

a legal interest in this action, but rather a mere economic one.

And without more, even if those economic interests would be

affected by the disposition of this case, Marasheski has not

established a “tangible threat to the applicant’s legal

interest.”     Brody, 957 F.2d at 1123.



                                      9
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 10 of 16



  III. Representation of Marasheski’s Interest in this
       Litigation

     The United States Supreme Court has noted that the adequate

representation requirement of Rule 24(a)(2) “is satisfied if the

applicant shows that representation of his interest ‘may be’

inadequate; and the burden of making that showing should be

treated as minimal.”    Mountain Top, 72 F.3d at 368 (citing

Trbovich v. United Mine Workers, 404 U.S. 528, 538 (1972)).            “If

the interest of the absentee is not represented at all, or if

all existing parties are adverse to him, then he is not

adequately represented.”     Id.

     To determine whether Marasheski’s interests would be

adequately represented, the Court must therefore compare the

respective interests of Marasheski and the parties to the

declaratory judgment action.       See id.   Marasheski argues that

his interests are not adequately represented, as the only other

party in the case, Plaintiff CFSIC, has interests adverse to

Marasheski’s and Defendant ADB has not entered an appearance.

(Doc. No. 3-1 at 6.)    CFSIC does not dispute Marasheski’s

argument.   (See Doc. No. 4.)      As stated, Marasheski wishes to

protect his ability to recover from ADB in the underlying state

action.   It is apparent that CFSIC will not represent that point

of view in this proceeding, as it is seeking to rescind the

Policy issued to ADB, which could limit Marasheski’s ability to


                                    10
       Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 11 of 16



recover in the state action.        Given that the burden is minimal,

and in light of ADB’s failure to appear 1, Marasheski has shown

that his interests are not adequately represented in this

action, because no one is defending the case against CFSIC.              See

Selective Way Ins. Co. v. Head, 2011 WL 14590000, at *6 (E.D.

Pa. Apr. 12, 2011).      Thus, Marasheski has met this requirement.

Nevertheless, because all of the Rule 24(a)(2) requirements must

be met for a party to be allowed to intervene as of right, and

Marasheski has not done so, intervention must be denied.             See

Mountain Top, 72 F.3d at 366.

      Permissive Intervention Under Fed.R.Civ.P. 24(b)(1)(B)

      As noted above, rule 24(b)(1) provides that “[o]n timely

motion, the court may permit anyone to intervene who . . . has a

claim or defense that shares with the main action a common

question of law or fact.”        Permissive intervention lies within

the discretion of the Court.        Treesdale, 419 F.3d at 227.

However, “[i]n exercising its discretion, the court must

consider whether the intervention will unduly delay or prejudice




1
   We note, however, that although it appears as though a summons was issued
and forwarded to Crum & Forster's counsel on April 9, 2020, there is nothing
on the docket of this matter which indicates that service of process was ever
effectuated on ADB. Thus, it is entirely possible that it may well enter an
appearance and defend this matter once it has been properly served. For
purposes of our analysis of whether this element of the intervention "test"
has been met, however, we shall assume the truth and validity of Marasheski's
claim.

                                     11
         Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 12 of 16



the adjudication of the original parties’ rights.”             Fed.R.Civ.P.

24(b)(3).

       Where a declaratory judgment action and underlying claim

turn on different facts to seek their desired outcome, they do

not share common law or fact for the purposes of intervention.

See Treesdale, 419 F.3d at 227.         In Treesdale, the Third Circuit

found that the declaratory judgment action seeking to rescind an

insurance policy had nothing to do with the underlying state

action and whether the insured was liable for plaintiff’s

injuries.     Id.   Thus, for purposes of intervention, the Court

held that there no common questions of law or fact between the

two actions.      See id.   The Court went on to reason that “[w]here

a proposed intervenor has only a contingent financial interest

in a declaratory judgment action to establish insurance

coverage, he/she can not accurately claim that there are common

questions of law or fact between the coverage dispute and

actions to determine liability” for injuries caused.             Id. at

228.

       We note that intervention has been denied in declaratory

judgment actions involving insureds who allegedly made

misrepresentations when procuring the insurance policies at

issue.     See Whitford Land Transfer Co. v. Seneca Ins. Co., 2008

WL 834385 at *5 (E.D. Pa. Mar. 27, 2008); Seneca Ins. Co. v.

Lexington and Concord Search and Abstract, L.L.C., 484 F. Supp.

                                      12
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 13 of 16



2d 374, 380 (E.D. Pa. 2007).      In Seneca, the insurer was seeking

a declaratory judgment entitling it to rescind a policy due to

misrepresentations and omissions made by the insured when

procuring the policy.    484 F. Supp. 2d at 380.       The intervenor

was an insurance title underwriter suing the insured for breach

of an agency agreement.     Id. at 376.    The intervenor argued that

it should be permitted to intervene because both actions

involved the alleged improprieties of the insured.          Id.   The

Court, however, compared the present action to Treesdale and

found that given that the declaratory judgment action involved

interpreting the insurance policy in order to determine whether

the insured made misrepresentations when procuring it, the

declaratory judgment matter involved issues distinct from the

underlying state action, which was concerned with whether the

insured had breached its contractual obligations.         Id, at 380.

Thus, the Court found no common questions of law and fact and

denied the motion seeking permissive intervention. Id.

     Marasheski claims that there is a common question of law

and fact regarding ADB’s address that was used for purposes of

service in the state action and purposes of procuring the Policy

in the declaratory judgment action.       (Doc. No. 3-1 at 7.)         Like

Seneca, the declaratory judgment action here involves whether

CFSIC is entitled to rescind its insurance policy based on

misrepresentations put forth by ADB in procuring the policy.

                                   13
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 14 of 16



(Doc. No. 1 ¶2.)   Thus, this action involves questions as to the

legal import of ADB’s misrepresentations and requires

interpretation of the policy between CFSIC and ADB.          (Doc. No. 4

at 10.)   As in Seneca, these issues are distinct from those that

will be determined in Marasheski’s underlying state action

against ADB, which will involve an examination of ADB’s

liability for Marasheski’s injuries.       Additionally, as stated,

Marasheski’s primary concern is the potential impact on his

ability to recover in a possible future judgment against ADB

without coverage from the Policy.       Marasheski has, at best, a

“contingent financial interest in a declaratory judgment action

to establish insurance coverage.”       Treesdale, 419 F.3d at 228.

As such, Marasheski cannot “accurately claim that there are

common questions of law or fact between the coverage dispute and

actions to determine liability for injuries.”         See id.   Thus,

this Court is compelled to deny Marasheski’s motion to intervene

pursuant to Fed.R.Civ.P. 24(b)(1)(B).

                            Motion to Stay

     “The decision to stay is one left to the district court as

a matter of its discretion to control its docket.”          Mendez v.

Puerto Rican Int’l Cos., Inc., 553 F.3d 709, 712 (3d Cir. 2009

(quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 20 n.3 (1983)).     Additionally, the Court is empowered to

stay proceedings pending the outcome of related proceedings.

                                   14
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 15 of 16



See Standard Sanitary Mfg. Co. v. United States, 226 U.S. 20, 52

(1912).

     Marasheski moves to stay this matter pending the resolution

of the underlying state court action, essentially arguing that

the resolution of this insurance coverage dispute is dependent

on facts that will be determined in the state court action.

(Doc. No. 3-1 at 8.)    Specifically, Marasheski argues that the

issue of the physical location of ADB’s address is common

between both actions, and its determination by both the state

and federal Court could lead to inconsistent results in each of

the fora.   Id.

     However, staying this matter until resolution of the state

court action would effectively “moot Plaintiff’s request for the

Court’s declaration with respect to its continuing duty to

defend Defendant in the underlying state court action.”

Nationwide Prop. & Cas. Ins. Co. v. Zatyko, 2016 WL 6804436 at

*6 (E.D. Pa. Nov. 16, 2016).      This Court, in its sound

discretion, denies Movant’s motion to stay the present action.

                               Conclusion

     For the reasons discussed above, Marasheski has failed to

establish either a sufficient interest in this litigation or a

common question of law or fact warranting such intervention, as

required by Rule 24.    Accordingly, Marasheski’s motion to



                                   15
      Case 2:20-cv-01608-JCJ Document 5 Filed 07/31/20 Page 16 of 16



intervene and stay the matter is denied.        An appropriate order

follows.




                                   16
